Citation Nr: 0632348	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis with pes planus, bilateral.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, thumb, index and 
middle fingers, left hand, post fracture.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, ring and small 
fingers, right hand, post fracture.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post right inguinal hernia repair.

5.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia and 
diverticulosis.  

6.  Entitlement to an initial 10 percent evaluation for 
hypertension.  

7.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome, left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had in excess of 30 years of active service, 
including from February 1972 to January 1974 and from 
February 1979 to June 2001.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.



REMAND

In June 2006, the veteran testified in support of his claims 
at a videoconference hearing held before the undersigned.  
During the hearing, his representative indicated that the 
veteran received treatment for all of the claimed disorders 
at issue in this appeal at Kelly Medical Clinic at Kelly Air 
Force Base in San Antonio, Texas.  In addition, the veteran 
indicated that he had recently undergone a sonogram and had a 
stress test scheduled for the next day.  Records of the 
treatment and testing are pertinent to this appeal, but are 
not in the claims file.  VA should thus secure them on 
remand.    

In addition, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became law.  Regulations implementing the VCAA 
were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2005).  The VCAA and its implementing regulations 
are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification provisions of the VCAA.  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date and explain to the 
claimant how it will determine the disability rating and 
effective date to be assigned.  Id. at 486.  

In this case, the RO provided the veteran VCAA notice on his 
claims for higher initial evaluations during the course of 
this appeal.  However, this notice does not comply with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  To ensure the veteran's due process rights, 
VA should provide the veteran more comprehensive notice on 
remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of the veteran's 
treatment rendered at Kelly Medical 
Clinic at Kelly Air Force Base in San 
Antonio, Texas, since his discharge from 
service, a report of the sonogram 
conducted in June 2000, and a report of 
the stress test scheduled for June 2000.    

2.  Provide the veteran VCAA notice 
pertaining to his claims for higher 
initial evaluations, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

3.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



